DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 01/22/2021, in which claims 1 and 10 were amended and claims 1-20 were presented for further examination.
Claims 1-20 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed on 01/22/2021, with respect to claims 1-20, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview followed with an email from Carl Reed (Reg. No. 45,454)) on 04/21/2021.

Please cancel claim 12 and amend claim 10 and 13 as follow:




10.  (Currently Amended)	A method for preparing a recovery operation, the method comprising:
initiating a user interface on a device;
identifying a host;
identifying a client backup module through the user interface for recovery by querying the host to determine which client backup modules have been installed on the host and to select the identified client backup module was used to perform a backup of the host;
initializing an agent on the host;
communicating, using the agent on the host, with an agent on a backup server to perform tasks needed to configure the host for the recovery operation, wherein the tasks include adapting the user interface to include elements specific to the host being recovered based on the identified client backup module, wherein the tasks include adding a plug-in to the user interface;
configuring the recovery operation using the elements displayed in the user interface; and
performing the recovery operation.  

12.   (Cancelled)

 13.    (Currently Amended)	The method of claim 10, wherein the recovery operation 



Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-11 and 13-20 (renumbered 1-19) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method for a pluggable recovery in a data protection system. The closest prior art Abraham et al. (US 2014/0019414), Tenzer (US 8,635,189) and Ban et al. (US 2007/0271314) alone, or, in combination, fails to anticipate or render obvious the recited features of “selecting a client backup module from the user interface that was used to perform a backup operation; retrieving a plug-in based on the selected client backup module, wherein the plug- in is associated with the second portion of the user interface, and using the retrieved plug-in, configuring the recovery operation through a workflow presented in the first portion and the second portion of the user interface: wherein the first portion includes first elements of the recovery operation that are common to multiple recovery operations and the second portion includes second elements of the recovery operation that are associated with the retrieved plug-in and that are specific to the recovery operation” , “adapting the user interface to include elements specific to the host being recovered based on the identified client backup module, wherein the tasks include adding a plug-in to the user interface” in conjunction with other features of the independent and dependent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/LAHCEN ENNAJI/Examiner, Art Unit 2156   


/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156